UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-4030


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

WAYNE L. LEWIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:04-cr-00367-HEH-1)


Submitted:   August 12, 2016                 Decided:   October 27, 2016


Before WILKINSON, TRAXLER, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Caroline S. Platt,
Appellate Attorney, Valencia D. Roberts, Assistant Federal
Public Defender, Alexandria, Virginia, for Appellant. Erik Sean
Siebert, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Wayne L. Lewis pled guilty to possession with intent to

distribute cocaine base, in violation of 21 U.S.C. § 841 (2012),

and possession of a firearm in furtherance of a drug trafficking

crime,    in    violation       of    18    U.S.C.      § 924(c)     (2012),         and   was

sentenced in 2005 to 120 months’ imprisonment and 4 years of

supervised release.            Lewis completed his term of incarceration

and began his term of supervised release.                          While on release,

Lewis was convicted in state court of possession of heroin and

pled guilty in the district court to aiding and abetting Hobbs

Act robbery, in violation of 18 U.S.C. §§ 2, 1951(a) (2012).

Lewis was sentenced to 71 months’ imprisonment and 3 years of

supervised         release     for     the        Hobbs     Act    robbery.               Lewis

subsequently admitted the violations alleged against him in the

revocation      petition,        and       the     district       court        revoked     his

supervised release and sentenced him to 6 months’ imprisonment,

to be served consecutively to the sentence imposed for the Hobbs

Act robbery.         Lewis now appeals from the revocation order.

      Counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738    (1967),       stating      that     there   are     no    meritorious

grounds      for      appeal     but       questioning        whether          the   6-month

revocation      sentence       is    plainly       unreasonable         because      it    was

ordered to run consecutively to Lewis’ sentence in the Hobbs Act

robbery case.         Lewis was informed of his right to file a pro se

                                              2
supplemental brief, but he has not done so.                            The Government did

not file a brief.          We affirm.

      “A    district       court   has    broad       discretion         when    imposing     a

sentence      upon    revocation         of        supervised         release.”         United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                              A revocation

sentence that is both within the applicable statutory maximum

and   not    “plainly       unreasonable”           will    be    affirmed       on     appeal.

United      States    v.    Padgett,      788 F.3d 370,       373     (4th     Cir.),

cert. denied, 136 S. Ct. 494 (2015).                        In determining whether a

revocation sentence is plainly unreasonable, this court assesses

it for reasonableness, utilizing “the procedural and substantive

considerations”        employed     in        evaluating         an    original        criminal

sentence.      United States v. Crudup, 461 F.3d 433, 438 (4th Cir.

2006).

      A    revocation      sentence      is    procedurally            reasonable       if   the

district      court    has     considered            both    the       policy     statements

contained in Chapter Seven of the Sentencing Guidelines and the

18 U.S.C. § 3553(a) (2012) factors it is permitted to consider

in a supervised release revocation case, see 18 U.S.C. § 3583(e)

(2012); Crudup, 461 F.3d at 439-40.                         The district court also

must provide an explanation for the sentence chosen, although

this explanation “need not be as detailed or specific” as is

required for an original sentence.                     United States v. Thompson,

595 F.3d 544, 547 (4th Cir. 2010).

                                               3
     A revocation sentence is substantively reasonable if the

district    court     states     a     proper     basis     for       concluding      the

defendant should receive the sentence imposed.                    Crudup, 461 F.3d

at 440.     Only if we find a sentence unreasonable must we decide

whether it is “plainly” so.            Id. at 439.        A sentence is plainly

unreasonable if it is clearly or obviously unreasonable.                        Id.

     Applying      these     principles,        counsel’s       challenge       to    the

reasonableness       of    Lewis’     sentence      fails.         In     imposing      a

consecutive sentence, the district court deferred to the policy

statement    set     forth     in     U.S.     Sentencing       Guidelines       Manual

§ 7B1.3(f), p.s., which states that any prison term imposed on

revocation of supervised release “shall be ordered to be served

consecutively to any sentence of imprisonment that the defendant

is serving, whether or not the sentence of imprisonment being

served    resulted    from    the     conduct     that    is    the     basis   of    the

revocation of . . . supervised release.”                   The district court’s

deference    to    this    policy     statement,    while       not     required,     was

proper.      See     Thompson, 595 F.3d    at    547;     see    also    United

States v. Moulden, 478 F.3d 652, 656-57 (4th Cir. 2007).

     To the extent counsel suggests that imposing a consecutive

sentence was substantively unreasonable in light of the parties’

agreement that a concurrent sentence was warranted and because

Lewis faced a 71-month prison term for the Hobbs Act robbery,

this argument is also without merit.               It ignores the established

                                           4
principle that a revocation sentence is intended to punish the

defendant’s      failure      to    abide    by     the    terms       of    his    supervised

release,    which      is    separate       and    distinct       from       the    punishment

imposed for any underlying criminal conduct.                            Crudup, 461 F.3d

at   437-38      (“‘[T]he      sentence           imposed       upon        revocation         [is]

intended to sanction the violator for failing to abide by the

conditions       of   the     court-ordered            supervision.’”          (quoting USSG

ch. 7,    pt.    A,   introductory          cmt.       3(b))    (second       alteration           in

original)).       Lewis admitted both of the violations of supervised

release     alleged     in     the    revocation           petition,          one       of   which

involved the crime of possession of heroin and the other of

which    involved      the    crime     of       interference          with     commerce           by

robbery.      These violations reflect Lewis’ serious disregard for

the terms of his supervision.                    The district court’s sentencing

comments    make      clear    that    it    relied        on   the    need        to    sanction

Lewis’ breach of trust in violating the terms of supervision and

the nature and circumstances of his violative behavior and his

history    and      characteristics         in     rejecting       the       request         for    a

concurrent      sentence      and     imposing         a   consecutive         6-month         one.

See 18 U.S.C. § 3553(a)(1); USSG ch. 7, pt. A, introductory cmt.

3(b); USSG § 7B1.3(f), p.s.                  Because the district court amply

justified     the     selected      sentence       —    which    fell       below       both    the

statutory maximum and the advisory policy statement range — and



                                              5
relied on proper considerations in imposing it, we discern no

substantive unreasonableness in this sentence.

     In   accordance     with     Anders,   we    also    have    reviewed     the

remainder     of   the   record    in   this     case    and    have   found    no

meritorious grounds for appeal.             We therefore deny counsel’s

motion to withdraw from representation and affirm the district

court’s order.       This court requires that counsel inform Lewis,

in writing, of the right to petition the Supreme Court of the

United States for further review.                If Lewis requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                  Counsel’s motion must

state that a copy thereof was served on Lewis.

     We dispense with oral argument because the facts and legal

contentions    are   adequately     presented     in    the    materials   before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        6